DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 9 February 2022, in response to the Office Action mailed 2 September 2022.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Drawings
The drawings are objected to because at least Figures 5, 10-12, and 15-17 still include illegible text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 11, the scope of the claim is not clear because it is not clear what is meant by the first memory storing “the output values the output values are used” or the second standby storing the corrected input data “up to a difference between a combinational logic circuit where the corrected input data are output and another combinational logic circuit where the corrected input data are used”.  For purposes of examination, the examiner has assumed that this is “different”/outside of a combinational logic stage.

The term “rapid” in claim 13 is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (US 2016/0196488).

As per claim 1, Ahn teaches a calculating apparatus for accelerating an artificial neural network (ANN) calculation, comprising: an input memory configured to store an input batch therein, the input batch being an assembly of Nc input cases, each of which is comprised of a plurality of input data [memory units store input data for the neuron calculation subsystems/units and output data from neurons (abstract; paras. 0068-69, 0126; figs. 1 and 7; etc.)]; a data processing module configured to apply weights to the input batch, input to an input node of an input layer, using the input batch [the calculation subsystem applies weights to the input values (paras. 0128-130, etc.)]; and a controller configured to generate a control signal, by which the input data of the input cases are input to the data processing module [memory units store input data for the neuron calculation subsystems/units and output data from neurons (abstract; paras. 0068-70, 0126; figs. 1 and 7; etc.) under control of a control unit (paras. 0040-44 and 0068-70, etc.)], wherein the control signal inputs the Nc input cases stored in the input memory sequentially to the data processing module [the inputs are provided to the calculation system sequentially, controlled by the control signal(s) (paras. 0087-88, 0100-102, 0148, etc.)], and wherein performance of the calculating apparatus increases as a number of the Nc input cases of the input batch increases [the processing for the calculation system may be pipelined (paras. 0072, 0148, etc.); where a pipeline’s performance increases with a number of inputs to be processed until the pipeline is completely used].

As per claim 12, see the rejection of claim 1, above.

As per claim 13, Ahn teaches wherein the performance of the calculating apparatus is saturated at a specific number of the Nc input cases after rapid improvement [the processing for the calculation system may be pipelined (paras. 0072, 0148, etc.); where a pipeline’s performance increases with a number of inputs to be processed until the pipeline is completely used].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2016/0196488) in view of Kim et al. (A Fully Pipelined FPGA Architecture of a Factored Restricted Boltzmann Machine Artificial Neural Network, Feb 2014, pgs. 1-23).


As per claim 2, Ahn teaches wherein the data processing module comprises: a first combinational logic circuit outputting output values to hidden nodes of a hidden layer by applying weights to the input data sequentially input to the input nodes of a visible layer [the calculation subsystem for the neurons of a hidden layer applies weights to the input values (see paras. 0094-97 and 0104-107 for the logic calculating the outputs for hidden nodes; paras. 0128-130 for applying the weights to inputs in the calculation subsystem; etc.)]; and a second combinational logic circuit outputting input data corrected by applying weights to the output values [the calculation subsystem for the neurons of an output layer applies weights to the input values provided from outputs of a hidden layer (see paras. 0094-97 and 0105-112 for the logic calculating the outputs for hidden nodes and providing as input to the neurons of the output layer; paras. 0128-130 for applying the weights to inputs in the calculation subsystem; etc.)].
While Ahn teaches logic circuits for calculating outputs for visible and hidden nodes/layers (see, e.g., Ahn: paras. 0094-97, 0104-112, etc.) it does not explicitly teach wherein the data processing module comprises: a third combinational logic circuit outputting output values corrected by applying weights to the corrected input data.
Kim teaches wherein the data processing module comprises: a first combinational logic circuit outputting output values to hidden nodes of a hidden layer by applying weights to the input data sequentially input to the input nodes of a visible layer [Phases 1 and 2 (“Generate”) compute the hidden layer node values H from the input values X and Y, using the weights WX, WY, and WH (figs. 3, 4, 8; sections 3.1, 3.8; etc.)]; and a second combinational logic circuit outputting input data corrected by applying weights to the output values [phases 3 and 4 (“Reconstruct”) compute Y’ values (figs. 3, 4, 8; section 3.1; etc.)]; and a third combinational logic circuit outputting output values corrected by applying weights to the corrected input data [phases 5 and 6 (“Regenerate”) use Y’ as the “input” for computing H’ (figs. 3, 4, 8; section 3.1; etc.)].
Ahn and Kim are analogous art, as they are within the same field of endeavor, namely processing systems for ANNs/RBMs.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the pipeline taught by Kim, including the regeneration stage(s), in the pipelined execution in the system taught by Ahn.
Kim provides motivation as [fully pipelined execution can accelerate training and execution for an ANN (opening section)].

As per claim 3, Ahn/Kim teaches wherein the data processing module further comprises: a fourth combinational logic circuit correcting weight errors using the input data, the output values, the corrected input data, and the corrected output values regarding an entirety of the input cases of the input batch [phases 7-12 provide the updated weight values, where phase 7 computes terms needed for the weight updates, phases 8, 9, and 10 accumulate (over the cases in a batch) the changes to be made to the weight values WX, WY, and WH, and phases 11 and 12 accumulate changes to the bias weights WHB and WYB (Kim: figs. 3, 4, 8; section 3.1; etc.)]; a fifth combinational logic circuit correcting input biases using the input data and the corrected input data regarding the entirety of the input cases of the input batch [phases 7-12 provide the updated weight values, where phase 7 computes terms needed for the weight updates, phases 8, 9, and 10 accumulate (over the cases in a batch) the changes to be made to the weight values WX, WY, and WH, and phases 11 and 12 accumulate changes to the bias weights WHB and WYB (Kim: figs. 3, 4, 8; section 3.1; etc.)]; and a sixth combinational logic circuit correcting output biases using the output values and the corrected output values regarding the entirety of input cases of the input batch [phases 7-12 provide the updated weight values, where phase 7 computes terms needed for the weight updates, phases 8, 9, and 10 accumulate (over the cases in a batch) the changes to be made to the weight values WX, WY, and WH, and phases 11 and 12 accumulate changes to the bias weights WHB and WYB (Kim: figs. 3, 4, 8; section 3.1; etc.)].

As per claim 4, Ahn/Kim teaches wherein the second combinational logic circuit comprises: a multiplier calculating products by multiplying the output values with the weights; an accumulator; and an adder calculating present cumulative values by adding the products to previous cumulative values stored in the accumulator, whenever the products are calculated by the multiplier, wherein the previous cumulative values stored in the accumulator are updated to the present cumulative value [Phases 1–3 and 8–10 include the matrix multiplication operators, which consist of a vector multiplier and a tree of adders or a vector multiplier and accumulators (Kim: figs. 3, 4, 8; section 3.1; etc.); and note that in order to multiply by a weight matrix (WX in phase 1, WH in phase 3, etc.) we use parallel multipliers and an adder tree; but in order to multiply by the transpose of a weight matrix (WH in phase 1, WY in phase 3, etc.) we accumulate the product terms one at a time for Nh (number of hidden layer nodes) clock cycles (Kim: section 3.2, etc.)].

As per claim 5, Ahn/Kim teaches wherein the second combinational logic circuit comprises: a first buffer storing first buffering values obtained by adding the output biases to a final cumulative value calculated by the multiplier and the accumulator [buffers store the final output of the first phase of each combinational circuit (e.g., Generate, Reconstruct, Regenerate) (Kim: figs. 3, 4, 8; section 3.1; etc.)]; an active function calculating active function values by sequentially receiving the first buffering values in the first buffer [a sigmoid function (piecewise linear approximation) is performed on the selected inputs from the buffer (Kim: figs. 4, 8; sections 3.1-3.2; etc.)]; a sampler calculating sample values by sampling the active function values output by the active function [Phase 2 completes the calculation of the hidden node values4 h[ p] [k] by applying a sigmoid function to each tem[k], followed by comparison with a generated random value, to decide whether h[ p] [k] should be set to one or zero (sampling) (Kim: section 3.2, etc.)]; and a second buffer storing the sample values sequentially calculated by the sampler [a buffer stores the output (Kim: figs. 4, 8, etc.)].

As per claim 6, Ahn/Kim teaches wherein the fourth combinational logic circuit comprises: a partial weight calculator calculating partial weight correction values between the input nodes and the hidden nodes using the corrected output values of the hidden nodes when the corrected output values are output by the third combinational logic circuit [Phase 7 computes terms needed for the weight updates, phases 8, 9, and 10 accumulate (over the cases in a batch) the changes to be made to the weight values WX, WY, and WH, and phases 11 and 12 accumulate changes to the bias weights WHB and WYB (Kim: section 3.1, etc.)]; a partial weight storage sequentially storing the partial weight correction values between the input nodes and the hidden nodes whenever the partial weight correction values are calculated according to the input case of the input batch [The RAM blocks are divided into two categories, one to store weight values and the other for temporary data, which is used only during the current weight update operation. The RAM blocks for storing weight values are in turn divided into two categories, for connection weight values such as WX, WY, and WH and for bias weight values such as WYB and WHB (Kim: fig. 6, section 3.4, etc.)]; and a corrector correcting, when calculation of the partial weight correction values between the input nodes and the hidden nodes regarding the entirety of the input cases of the input batch is completed, the weights between the input nodes and the hidden nodes using the calculation-completed partial weight correction values [Phase 7 computes terms needed for the weight updates, phases 8, 9, and 10 accumulate (over the cases in a batch) the changes to be made to the weight values WX, WY, and WH, and phases 11 and 12 accumulate changes to the bias weights WHB and WYB (Kim: section 3.1, etc.)].

As per claim 7, Ahn/Kim teaches wherein the partial weight calculator calculates the partial weight correction values between the input nodes and the hidden nodes along a calculation path selected by the control signal generated according to a sequence of the input cases of the input batch [Phase 7 computes terms needed for the weight updates, phases 8, 9, and 10 accumulate (over the cases in a batch) the changes to be made to the weight values WX, WY, and WH, and phases 11 and 12 accumulate changes to the bias weights WHB and WYB (Kim: section 3.1, etc.); where phases 8-10 depend on which weight values are being updated (Kim: sections 2.2, 3.1, etc.)].

As per claim 8, Ahn/Kim teaches wherein the partial weight calculator comprises: a first calculation path, along which the partial weight correction values between the input nodes and the hidden nodes are calculated [Phase 7 computes terms needed for the weight updates, phases 8, 9, and 10 accumulate (over the cases in a batch) the changes to be made to the weight values WX, WY, and WH, and phases 11 and 12 accumulate changes to the bias weights WHB and WYB (Kim: section 3.1, etc.); where phases 8-10 depend on which weight values are being updated (Kim: sections 2.2, 3.1, etc.)]; a second calculation path, along which the partial weight correction values of the input nodes are calculated by adding weight error values to the previous partial weight correction values, stored in the partial weight storage [Phase 7 computes terms needed for the weight updates, phases 8, 9, and 10 accumulate (over the cases in a batch) the changes to be made to the weight values WX, WY, and WH, and phases 11 and 12 accumulate changes to the bias weights WHB and WYB (Kim: section 3.1, etc.); where phases 8-10 depend on which weight values are being updated (Kim: sections 2.2, 3.1, etc.)]; and a third calculation path, along which the partial weight correction values are calculated by subtracting products, from sums, obtained by adding the weight error values to the previous partial weights stored in the partial weight storage, and multiplying remainders with a coefficient of learning rate [Phase 7 computes terms needed for the weight updates, phases 8, 9, and 10 accumulate (over the cases in a batch) the changes to be made to the weight values WX, WY, and WH, and phases 11 and 12 accumulate changes to the bias weights WHB and WYB (section 3.1, etc.); where phases 11 and 12 are executed just once per batch (with the last case) since it must await computation of intermediate results that require all cases in the batch to have been processed through phase 6; using a learning rate ϵ (Kim: sections 2.2, 3.1, etc.)].
Ahn/Kim does not explicitly teach, but does suggest that the first calculation path includes multiplying previous partial weight correction values, stored in the partial weight storage, with a momentum coefficient [Additional “weight decay” and/or “momentum” terms are often added to this and other ANN learning rules to improve convergence. These terms are omitted here for simplicity, but adding them to a hardware design is straightforward (Kim: pg. 6, footnote, etc.)], and the third calculation path includes multiplying previous weights between the input nodes and the hidden nodes with a weight reduction coefficient [Additional “weight decay” and/or “momentum” terms are often added to this and other ANN learning rules to improve convergence. These terms are omitted here for simplicity, but adding them to a hardware design is straightforward (Kim: pg. 6, footnote, etc.)].  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the momentum and weight decay terms in the calculation paths for calculating the weight updates, as suggested by Kim, since Kim teaches [adding these terms improves convergence and adding them to a hardware design is straightforward (pg. 6, footnote, etc.)].

As per claim 9, Ahn/Kim teaches wherein the controller controls calculation, so that the partial weight correction value regarding a first input case of the input batch is calculated along the first calculation path, the partial weight correction value regarding the last input case of the input batch is calculated along the third calculation path, and the partial weight correction values regarding the other input cases than the first input case and the last input case of the input batch are calculated along the second calculation path [Phase 7 computes terms needed for the weight updates, phases 8, 9, and 10 accumulate (over the cases in a batch) the changes to be made to the weight values WX, WY, and WH, and phases 11 and 12 accumulate changes to the bias weights WHB and WYB (Kim: section 3.1, etc.); where phases 8-10 depend on which weight values are being updated, and phases 11 and 12 are executed just once per batch (with the last case) since it must await computation of intermediate results that require all cases in the batch to have been processed through phase 6 (Kim: sections 2.2, 3.1, etc.)].

As per claim 10, Ahn/Kim teaches a standby memory storing the output values generated by the first combinational logic circuit or the corrected input data generated by the second combinational logic circuit [The RAM blocks are divided into two categories, one to store weight values and the other for temporary data, which is used only during the current weight update operation. The RAM blocks for storing weight values are in turn divided into two categories, for connection weight values such as WX, WY, and WH and for bias weight values such as WYB and WHB (Kim: fig. 6, section 3.4, etc.)].

As per claim 11, Ahn/Kim teaches wherein the standby memory comprises: a first standby memory storing the output values the output values are used [The RAM blocks are divided into two categories, one to store weight values and the other for temporary data, which is used only during the current weight update operation. The RAM blocks for storing weight values are in turn divided into two categories, for connection weight values such as WX, WY, and WH and for bias weight values such as WYB and WHB (Kim: fig. 6, section 3.4, etc.)]; and a second standby memory storing the corrected input data up to a difference between a combinational logic circuit where the corrected input data are output and another combinational logic circuit where the corrected input data are used [The RAM blocks are divided into two categories, one to store weight values and the other for temporary data, which is used only during the current weight update operation. The RAM blocks for storing weight values are in turn divided into two categories, for connection weight values such as WX, WY, and WH and for bias weight values such as WYB and WHB (Kim: fig. 6, section 3.4, etc.)].

As per claim 14, see the rejection of claim 4, above.

As per claim 15, Ahn teaches a calculating apparatus for an artificial neural network (ANN) comprising: an input memory configured to store a plurality of Nc input batches therein [memory units store input data for the neuron calculation subsystems/units and output data from neurons (abstract; paras. 0068-69, 0126; figs. 1 and 7; etc.)]; a data processing module comprising a combinational logic circuit [the calculation subsystem applies weights to the input values (paras. 0128-130, etc.)] an adder configured to calculate added value by adding accumulated products [the calculation system includes an adder tree and accumulator (fig. 9, etc.)], and a buffer configured to store input and output of the combinational logic circuit [the memory units buffer the data between cycles (para. 0156, etc.)]; and a controller configured to generate a control signal, by which the input data is sequentially input to the data processing module by each of the Nc input cases of the input batch stored in the input memory [the inputs are provided to the calculation system sequentially, controlled by the control signal(s) (paras. 0087-88, 0100-102, 0148, etc.)].
While Ahn teaches a calculation system for performing calculations for the neurons (see above) it does not explicitly teach the data processing module including a multiplier configured to calculate products by multiplying an input value of the batch with weights, and a sampler configured to calculate sample values by applying active function to the added value from the added.
Kim teaches a data processing module including a multiplier configured to calculate products by multiplying an input value of the batch with weights [Phases 1–3 and 8–10 include the matrix multiplication operators, which consist of a vector multiplier and a tree of adders or a vector multiplier and accumulators (Kim: figs. 3, 4, 8; section 3.1; etc.); and note that in order to multiply by a weight matrix (WX in phase 1, WH in phase 3, etc.) we use parallel multipliers and an adder tree; but in order to multiply by the transpose of a weight matrix (WH in phase 1, WY in phase 3, etc.) we accumulate the product terms one at a time for Nh (number of hidden layer nodes) clock cycles (Kim: section 3.2, etc.)], and a sampler configured to calculate sample values by applying active function to the added value from the added [Phase 2 completes the calculation of the hidden node values4 h[ p] [k] by applying a sigmoid function to each tem[k], followed by comparison with a generated random value, to decide whether h[ p] [k] should be set to one or zero (sampling) (Kim: section 3.2, etc.)].
Ahn and Kim are analogous art, as they are within the same field of endeavor, namely processing systems for ANNs/RBMs.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the pipelined calculation units, including multipliers and sampling, as taught by Kim, in the pipeline calculation units of the system taught by Ahn.
Kim provides motivation as [fully pipelined execution can accelerate training and execution for an ANN (opening section) where multipliers may be simplified to smaller faster masks (section 3.2)] and Ahn provides motivation as [the specific neuron functions may not be standardized and may require different calculations depending on the desired functions (para. 0139, etc.)].

As per claim 16, Ahn/Kim teaches wherein performance of the calculating apparatus increases as a number of the Nc input cases of the input batch increases [the processing for the calculation system may be pipelined (Ahn: paras. 0072, 0148, etc.); where a pipeline’s performance increases with a number of inputs to be processed until the pipeline is completely used].


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-16 are rejected.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128